710 S.E.2d 594 (2011)
309 Ga. App. 376
ROBERTS
v.
POINTER et al.
No. A09A1448.
Court of Appeals of Georgia.
April 20, 2011.
Carlock, Copeland & Stair, Frederick M. Valz III, Atlanta, Erica L. Parsons, Cruser & Mitchell, Raymond Russell Grant II, for appellant.
Kam, Ebersbach & Lewis, Randy J. Ebersbach, Newnan, for appellees.
SMITH, Presiding Judge.
In Pointer v. Roberts, 288 Ga. 150, 702 S.E.2d 130 (2010), the Supreme Court reversed the judgment of this court in Roberts v. Pointer, 301 Ga.App. 531, 687 S.E.2d 848 (2009). We therefore vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court.
Judgment affirmed.
PHIPPS, P.J., and DILLARD, J., concur.